                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JAMES L. DEAN,                            )                    4:09CV3144
                     Plaintiff,           )
       v.                                 )
RICHARD T. SMITH, et al.,                 )
                     Defendants.          )
LOIS P. WHITE, as Personal Representative )                    4:09CV3145
of the Estate of                          )
Joseph White, deceased,                   )
                     Plaintiff,           )
       v.                                 )
COUNTY OF GAGE, NEBRASKA, et al., )
                     Defendants.          )
KATHLEEN A. GONZALEZ,                     )                    4:09CV3146
                     Plaintiff,           )
       v.                                 )
RICHARD T. SMITH, et al.,                 )
                     Defendants.          )
THOMAS W. WINSLOW,                        )                    4:09CV3147
                     Plaintiff,           )
       v.                                 )
RICHARD T. SMITH, et al.,                 )
                     Defendants.          )
ADA JOANN TAYLOR,                         )                    4:09CV3148
                     Plaintiff,           )
       v.                                 )
RICHARD T. SMITH, et al.,                 )
                     Defendants.          )
DEBRA SHELDEN,                            )                    4:11CV3099
                     Plaintiff,           )
       v.                                 )
COUNTY OF GAGE, NEBRASKA, et al., )                MEMORANDUM AND ORDER
               Defendants.                )

       After consultation with Herbert J. Friedman, Maren Lynn Chaloupka, Matthew
K. Kosmicki, Robert F. Bartle, Jennifer M. Tomka, Patrick T. O’Brien and Melanie K.
Whittamore-Mantzios regarding attorney fees and costs for responding to the petition
for certiorari filed in the Supreme Court,1

      1
          Douglas J. Stratton, on behalf of his firm, waived an appearance.
      IT IS ORDERED that:

      1.     The motion for attorney fees (filing no. 7232) is granted in part and denied
             in part. The plaintiffs Lois White, Thomas Winslow, Kathleen Gonzalez,
             and Ada JoAnn Taylor are awarded attorney fees of $6,422.88 for the
             services of Douglas J. Stratton and $4,245.00 for the services of Nathan J.
             Stratton to be attributed equally as between these plaintiffs. The
             application for attorney fees in the sum of $26,125.00 is withdrawn.

      2.     The plaintiffs’ motion for non-taxable costs (filing no. 726) is granted. All
             the plaintiffs, and the law firm of Bartle Geir on their behalf, shall be
             reimbursed in the sum of $1,203.91 for non-taxable costs.

      3.     The motion for attorney fees by the plaintiff James Dean (or his estate)
             (filing no. 732) is granted in part and denied in part. The plaintiff James
             Dean (or his estate) is awarded attorney fees of $2,625.00 for the services
             of Friedman Law Offices P.C., L.L.O. The application for costs is
             withdrawn.

      4.     A separate judgment will be issued.

      April 4, 2019.                    BY THE COURT:
                                        s/ Richard G. Kopf
                                        Senior United States District Judge




      2
      The Clerk is advised that all filing numbers used in this Order are to Case No.
4:09CV3144. The Clerk is advised to file this Order in all cases and term the identical
motions in those cases in accordance with this Order.

                                           2
